Final Execution Version SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October8, 2009 (this "Amendment"), is by and among (a)NEXSTAR BROADCASTING, INC. (the "Borrower"), a Delaware corporation, (b)NEXSTAR BROADCASTING GROUP, INC. (the "Ultimate Parent"), a Delaware corporation, (c)NEXSTAR FINANCE HOLDINGS, INC. ("Nexstar Finance Holdings"), a Delaware corporation, (d)certain Lenders (as defined below) and (e)BANK OF AMERICA, N.A., as administrative agent (the "Administrative Agent") for itself and the other Lenders party to that certain Fourth Amended and Restated Credit Agreement, dated April1, 2005, as amended by that certain First Amendment to Credit Agreement, dated as of October18, 2005 (as further amended, supplemented, and restated or otherwise modified and in effect from time to time, the "Credit Agreement"), by and among the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the lending institutions party thereto (the "Lenders"), the Administrative Agent.Capitalized terms used herein without definition shall have the meanings assigned to such terms in the Credit Agreement as set forth on Annex I. WHEREAS, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the Majority Lenders and the Administrative Agent have agreed to modify certain terms and conditions of the Credit Agreement as specifically set forth in this Amendment; NOW THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the Lenders and the Administrative Agent hereby agree as follows: Sec.1.Amendment to Credit Agreement.The Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as AnnexI. Sec.2.Amendment to Exhibit C to Credit Agreement.Exhibit C to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Exhibit C to AnnexII. Sec.3.Amendment to Exhibit G to Credit Agreement.Exhibit G to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Exhibit G to AnnexII. Sec.4.Amendment to Schedule 1.01(B) to Credit Agreement.Schedule 1.01(B) to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 1.01(B) to AnnexII. Sec.5.Amendment to Schedule 5.09 to Credit Agreement.Schedule 5.09 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 5.09 to AnnexII. 5432462v.2 25690/684 Sec.6.Amendment to Schedule 5.16 to Credit Agreement.Schedule 5.16 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 5.16 to AnnexII. Sec.7.Amendment to Schedule 5.17 to Credit Agreement.Schedule 5.17 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 5.17 to AnnexII. Sec.8.Amendment to Schedule 5.21 to Credit Agreement.Schedule 5.21 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 5.21 to AnnexII. Sec.9.Amendment to Schedule 7.05(a) to Credit Agreement.Schedule 7.05(a) to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 7.05(l) to AnnexII. Sec.10.Amendment to Schedule 7.11 to Credit Agreement.Schedule 7.11 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 7.11 to AnnexII. Sec.11.Amendment to Add a New Schedule 1.01(A) to Credit Agreement.A new Schedule 1.01(A) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 1.01(A) to AnnexII. Sec.12.Amendment to Add a New Schedule 5.17(c) to Credit Agreement.A new Schedule 5.17(c) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 5.17(c) to AnnexII. Sec.13.Amendment to Add a New Schedule 6.17(a) to Credit Agreement.A new Schedule 6.17(a) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 6.17(a) to AnnexII. Sec.14.Amendment to Add a New Schedule 6.17(b) to Credit Agreement.A new Schedule 6.17(b) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 6.17(b) to AnnexII. Sec.15.Amendment to Add a New Schedule 7.02 to Credit Agreement.A newSchedule 7.02 to the Credit Agreement is hereby added in its entirety in the form attached hereto as
